Citation Nr: 0517042	
Decision Date: 06/22/05    Archive Date: 07/07/05

DOCKET NO.  99-09 364	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Fitch, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1942 to 
February 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey that denied entitlement to individual 
unemployability.  The veteran perfected a timely appeal of 
this determination to the Board.

When this matter was before the Board in October 2003, the 
case was remanded for further development and adjudication.  
This having been completed, the matter is again before the 
Board.

In January 2005, the veteran submitted additional evidence to 
the RO after the issuance of the RO's November 2004 
Supplemental Statement of the Case.  This evidence was not 
accompanied by a waiver of RO consideration.  Upon review of 
the evidence, however, the Board finds that this evidence is 
not relevant to the issue on appeal in that it contains no 
medical opinions addressing whether the veteran's service-
connected disabilities have rendered him unemployable.  This 
case therefore need not be remanded for issuance of an 
additional Supplemental Statement of the Case.  38 C.F.R. 
§ 19.37(a).  


FINDINGS OF FACT

The medical evidence shows that the veteran is not 
unemployable solely by reason of his service-connected 
disabilities.


CONCLUSION OF LAW

The criteria for entitlement to a total disability rating 
based on individual unemployability due to service-connected 
disabilities has not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.15, 4.16, 4.19 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and to 
assist a claimant in developing the information and evidence 
necessary to substantiate a claim.  

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence that 
VA will seek to provide and which information and evidence 
the claimant is expected to provide.  Furthermore, in 
compliance with 38 C.F.R. § 3.159(b), the notification should 
include the request that the claimant provide any evidence in 
the claimant's possession that pertains to his claim.  

In the present case, the RO, in a letter dated in May 2004, 
provided the veteran with the required notice under 
38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b).  Specifically, 
the veteran was furnished notice of the types of evidence 
needed in order to substantiate his claim of entitlement to 
TDIU, as well as the types of evidence VA would assist him in 
obtaining.  The appellant was informed of his responsibility 
to identify, or submit directly to VA medical evidence that 
shows that he is unable to secure and follow a substantially 
gainful occupation solely due to his service-connected 
disabilities.  The veteran was also told that he must have 
one service-connected disability ratable at 60 percent or 
more, or two or more service-connected disabilities, one 
ratable at 40 percent and a combined rating of 70 percent or 
more.  The veteran was informed that his must be shown by 
medical evidence.  Finally, the veteran was informed that it 
was his responsibility to make sure that VA received all 
requested records that are not in the possession of a Federal 
department or agency.

By way of a January 1999 rating decision, a March 1999 
Statement of the Case, and a no 2004 Supplemental Statement 
of the Case, the RO advised the veteran and his 
representative of the basic law and regulations governing his 
claim, and the basis for the denial of his claim.  These 
documents, as well as the RO's May 2004 letter, also 
specifically informed the veteran of the cumulative 
information and evidence previously provided to VA, or 
obtained by VA on the veteran's behalf.

In the present case, the Board notes that VA provided 
adequate VCAA notice only after the initial unfavorable 
decision in this case.  While the notice provided was not 
given prior to the first RO adjudication of the claim, the 
notice was provided by the RO prior to the November 2004 
Supplemental Statement of the Case and prior to the transfer 
and certification of the veteran's case to the Board.  The 
Board also finds that the content of the notice fully 
complied with the requirements of 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b), and observes that the veteran and his 
representative have had time to consider the content of the 
notice and respond with any additional evidence or 
information relevant to the claim.  Based on the above, the 
Board concludes that any defect in the timing of the VCAA 
notice is harmless error.  See generally, Conway v. Principi, 
353 F.3d 1369 (Fed. Cir. 2004); see also Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  To decide 
the appeal on these facts would not be prejudicial error to 
the veteran.

For the reasons above the Board finds that the RO 
substantially complied with the specific requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate the claim and the relative duties of 
VA and the claimant to obtain evidence); Charles v. Principi, 
16 Vet. App. 370 (2002) (identifying the document that 
satisfies the VCAA notice); and 38 C.F.R. § 3.159(b) (the 
content of the notice requirement, pertaining to the evidence 
in the claimant's possession or a similar request to that 
effect).  In this context, it is well to observe that the 
VCAA requires only that the duty to notify be satisfied, and 
that claimants be given the opportunity to submit information 
and evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  Sutton v. 
Brown, 9 Vet. App. 553 (1996).

The Board also finds that VA has made reasonable efforts to 
assist the appellant in obtaining evidence necessary to 
substantiate his claim.  38 U.S.C.A. § 5103A (West 2002).  In 
particular, the information and evidence associated with the 
claims file consists of the appellant's service medical 
records, private and VA post-service medical treatment 
records and examination reports, a reply from the Social 
Security Administration National Records Center, and 
statements submitted by the veteran and his representative in 
support of his claim.  In this regard, the Board notes that 
the veteran's case has been remanded for additional 
development and the veteran has been afforded a VA 
examination in connection with his claim.  In this case, the 
Board finds that VA undertook reasonable development with 
respect to the veteran's claim and further development is not 
warranted.  

Based on the foregoing, the Board concludes that there is no 
identified evidence that has not been accounted for with 
respect to the appellant's claim and that, under the 
circumstances of this case, VA has satisfied its duty to 
assist the appellant in this case.  Accordingly, further 
development and further expending of VA's resources is not 
warranted.  See 38 U.S.C.A. § 5103A.

II.  Analysis.

Generally, total disability will be considered to exist when 
there is present any impairment of mind or body that is 
sufficient to render it impossible for the average person to 
follow a substantially gainful occupation.  38 C.F.R. 
§ 3.340.

Total disability ratings are authorized for any disability or 
combination of disabilities for which the Schedule for Rating 
Disabilities prescribes a 100 percent disability evaluation, 
or, with less disability, if certain criteria are met.  Id.  
Where the schedular rating is less than total, a total 
disability rating for compensation purposes may be assigned 
when the disabled person is unable to secure or follow a 
substantially gainful occupation as a result of service-
connected disabilities, provided that, if there is only one 
such disability, this disability shall be ratable at 60 
percent or more, or if there are two or more disabilities, 
there shall be at least one ratable at 40 percent or more, 
and sufficient additional disability to bring the combined 
rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 
4.16(a).  In exceptional circumstances, where the veteran 
does not meet the aforementioned percentage requirements, a 
total rating may nonetheless be assigned upon a showing that 
the individual is unable to obtain or retain substantially 
gainful employment.  38 C.F.R. § 4.16(b).

If the schedular rating is less than 100 percent, the issue 
of unemployability must be determined without regard to the 
advancing age of the veteran.  38 C.F.R. §§ 3.341(a), 4.19.  
Marginal employment shall not be considered substantially 
gainful employment.  38 C.F.R. § 4.16(a).  Factors to be 
considered are the veteran's education, employment history, 
and vocational attainment.  Ferraro v. Derwinski, 1 Vet. 
App. 326, 332 (1991).  In reaching such a determination, the 
central inquiry is "whether the veteran's service connected 
disabilities alone are of sufficient severity to produce 
unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 
(1993) (emphasis added).  Consideration may not be given to 
the impairment caused by nonservice-connected disabilities.  
See 38 C.F.R. §§ 3.341, 4.16, 4.19.

Although neither the United States Code nor the Code of 
Federal Regulations offers a definition of "substantially 
gainful employment," VA Adjudication Procedure Manual, M21-
1, Part VI, para. 7.09(a)(7) defines that term as "that 
which is ordinarily followed by the nondisabled to earn their 
livelihood with earnings common to the particular occupation 
in the community where the veteran resides."

Here, the veteran's service-connected disabilities consist of 
status post left total hip replacement, residuals fracture of 
the femur, rated as 50 % disabling, low back strain, rated as 
40 percent disabling, thrombophlebitis, left leg, rated as 10 
percent disabling, residuals fracture of right tibia and 
fibula, rated as 10 percent disabling, and scar, left wrist, 
rated as noncompensable.  Based on the foregoing, the Board 
notes that the veteran satisfies the numerical rating 
requirements set forth in 38 C.F.R. § 4.16.  The question 
next becomes whether the veteran is unable to engage in 
substantially gainful employment solely die to his service-
connected disabilities.

Pursuant to the Board's October 2003 remand instructions, the 
veteran was afforded a formal VA examination in August 2004 
to determine whether his service-connected disabilities alone 
precluded employment.  At the outset of his report, the 
physician noted each of the veteran's service-connected 
disabilities and indicated that he had reviewed the veteran's 
claims folder.  The examiner also noted that he had examined 
the veteran on a previous occasion in April 1998 for 
virtually the same issues and that there was little to add to 
that report.  After noting the veteran's current medical 
conditions, including his current bed-ridden status, the 
examiner stated that "[t]he claimant's compensable disorders 
did not preclude him from having a long working career and - 
as previously reported - he was able to continue to work for 
a year even after the left total hip replacement.  As 
previously reported, his inability to walk or stand has 
absolutely nothing to do with his compensable disorders and 
has all to do with a disorder that remains unexplained 
despite investigation by top minds and of no relationship to 
the claimant's compensable disorders."  After some further 
discussion, the examiner reiterated that the "claimant's 
compensable disorders alone did not and do not preclude the 
claimant from obtaining and maintaining employment."  

In light of the foregoing, the Board must deny the veteran's 
claim.  Here the medical evidence in the record regarding the 
question of the relationship between the veteran's service-
connected disabilities and his employability is decidedly 
negative.  And the Board notes that there are no contrary 
medical findings in the veteran's file.  Although the Board 
does not doubt the veteran's sincerity in believing that his 
service-connected conditions have, by themselves, rendered 
him unable to engage in substantially gainful employment, 
38 C.F.R. § 4.16(a), the veteran is not by law competent to 
offer an opinion of this nature.  38 C.F.R. § 3.159(a)(1) 
(competent medical evidence means evidence provided by a 
person who is qualified through education, training or 
experience to offer medical diagnoses, statements or 
opinions); see also Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  Here, the medical evidence is against a finding that 
the veteran is unemployable due solely to his service-
connected disabilities.  A grant of a TDIU is therefore not 
warranted.


ORDER

A total disability rating based on individual unemployability 
due to service-connected disabilities is denied.




	                        
____________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


